MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule
65(D), this Memorandum Decision
shall not be regarded as precedent or                       Aug 26 2015, 9:45 am
cited before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.


ATTORNEY FOR APPELLANT                              ATTORNEYS FOR APPELLEE
Mark Small                                          Gregory F. Zoeller
Marion County Public Defender                       Attorney General of Indiana
Agency
Indianapolis, Indiana                               Robert J. Henke
                                                    James D. Boyer
                                                    Deputy Attorneys General
                                                    Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        August 26, 2015
J.S. (minor child), a Child In                           Court of Appeals Case No.
Need of Services, and                                    49A02-1501-JC-43
T.S. (mother),                                           Appeal from the Marion Superior
Appellant-Respondent,                                    Court, Juvenile Division;
                                                         The Honorable Marilyn Moores,
        v.                                               Judge;
                                                         The Honorable Danielle
                                                         Gaughan, Magistrate;
The Indiana Department of                                49D09-1407-JC-1544
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 49A02-1501-JC-43 | August 26, 2015   Page 1 of 7
      May, Judge.


[1]   T.S. (Mother) appeals the adjudication of her child, J.S. (Child), as a Child in

      Need of Services (CHINS). She argues the trial court abused its discretion

      when it admitted records regarding her visitation with Child and the

      Department of Child Services (DCS) did not present sufficient evidence Child

      was a CHINS. We affirm.


                                     Facts and Procedural History
[2]   Mother gave birth to Child on April 16, 2012. 1 On July 16, 2014, DCS

      removed Child from Mother’s care because Mother was soon to be homeless

      and could not care for Child. Mother told the DCS family case manager,

      Michelle Giaconda, she could “no longer take care of [Child], that she would

      like DCS to take [Child].” (Tr. at 9.) In addition, Giaconda observed Mother

      did not have proper furniture or supplies for Child, tested positive for

      marijuana, and denied prior DCS involvement despite a pending case in Allen

      County involving Mother’s older child.


[3]   On December 3, 2014, the court held a fact-finding hearing on the matter.

      During the hearing, DCS offered into evidence the attendance log from the

      Children’s Bureau, the organization that provided a location for Mother to visit

      with Child. Mother objected on the ground the attendance log was not a




      1
          Child’s father was not a party to the CHINS proceeding and does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1501-JC-43 | August 26, 2015                  Page 2 of 7
      business record, but the trial court admitted it. The trial court found Child was

      a CHINS and, after a dispositional hearing, ordered Mother to participate in

      services with the goal of reunification with Child.


                                     Discussion and Decision
                                        Sufficiency of the Evidence

[4]   Mother asserts DCS did not present sufficient evidence Child was a CHINS. A

      CHINS proceeding is civil in nature, so DCS must prove by a preponderance of

      the evidence that a child is a CHINS as defined by the juvenile code. In re N.E.,

      919 N.E.2d 102, 105 (Ind. 2010). The CHINS petition was filed pursuant to

      Ind. Code § 31-34-1-1, which states:

              Sec. 1. A child is a child in need of services if before the child
              becomes eighteen (18) years of age:

              (1) the child’s physical or mental condition is seriously impaired
              or seriously endangered as a result of the inability, refusal, or
              neglect of the child’s parent, guardian, or custodian to supply the
              child with necessary food, clothing, shelter, medical care,
              education, or supervision; and

              (2) the child needs care, treatment, or rehabilitation that:

                       (A) the child is not receiving; and

                       (B) is unlikely to be provided or accepted without the
                       coercive intervention of the court.


      A CHINS adjudication “focuses on the condition of the child,” and not the

      culpability of the parent. In re N.E., 919 N.E.2d at 105. The purpose of finding


      Court of Appeals of Indiana | Memorandum Decision 49A02-1501-JC-43 | August 26, 2015   Page 3 of 7
      a child to be a CHINS is to provide proper services for the benefit of the child,

      not to punish the parent. Id. at 106.


[5]   When a juvenile court enters findings of fact and conclusions of law in a

      CHINS decision, we apply a two-tiered standard of review. Parmeter v. Cass

      County DCS, 878 N.E.2d 444, 450 (Ind. Ct. App. 2007), reh’g denied. We first

      consider whether the evidence supports the findings and then whether the

      findings support the judgment. Id. We may not set aside the findings or

      judgment unless they are clearly erroneous. Id. Findings are clearly erroneous

      when the record contains no facts to support them either directly or by

      inference, and a judgment is clearly erroneous if it relies on an incorrect legal

      standard. Id. We give due regard to the juvenile court’s ability to assess

      witness credibility and do not reweigh the evidence; we instead consider the

      evidence most favorable to the judgment with all reasonable inferences drawn

      in favor of the judgment. Id. We defer substantially to findings of fact, but not

      to conclusions of law. Id.


[6]   Mother argues the conditions that existed when Child was first removed from

      her home no longer exist, and thus the trial court erred when it adjudicated

      Child a CHINS. However, DCS presented evidence Mother had not submitted

      to a drug screen at any time during the pending CHINS case, had not

      participated in the services offered, and would not provide DCS with

      information regarding her living arrangements. Mother’s argument is an

      invitation for us to reweigh the evidence, which we cannot do. See id. (appellate

      court cannot reweigh evidence).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1501-JC-43 | August 26, 2015   Page 4 of 7
                                      Admission of Attendance Log

[7]   Mother also argues the admission of attendance records from the Children’s

      Bureau, where she participated in visits with Child, were inadmissible hearsay

      based on our Indiana Supreme Court’s decision in In re The Matter of the

      Termination of the Parent-Child Relationship of E.T. and B.T., 808 N.E.2d 639, 643-

      44 (Ind. 2004). In that case, our Indiana Supreme Court held the trial court

      abused its discretion when it admitted reports compiled by the facility that

      supervised visits between E.T. and B.T. because the reports contained third-

      party observations, conclusory lay opinions, and the records were compiled “for

      the sole benefit of [the Office of Family and Children].” Id. at 645.


[8]   During the fact finding hearing, DCS offered into evidence the attendance log

      from the Children’s Bureau, where Mother visited Child. The attendance log

      was accompanied by an affidavit from the Records Custodian of the Children’s

      Bureau certifying the record was kept in the “regular course of [their] activity”

      and was made “as a regular business record in order to document participation

      in supervised parenting time.” (Petitioner’s Ex. 10.) Unlike In re E.T., the

      attendance logs did not include third-party observations; however, like In re

      E.T., they were prepared for use by various organizations such as DCS.


[9]   The trial court admitted the attendance logs over Mother’s objection. During

      the hearing, the attendance logs were referenced twice. First, during the

      testimony of DCS Case Manager Nichole Lee, who testified Mother did not

      “consistently participate in her visitation.” (Tr. at 20-1.) The attendance logs

      were also mentioned during Mother’s testimony:
      Court of Appeals of Indiana | Memorandum Decision 49A02-1501-JC-43 | August 26, 2015   Page 5 of 7
               [Defense]: During the State’s case, they presented an affidavit
               from Jonesboro [the Records Custodian], regarding visitation
               that you had with your child, there’s indications in Exhibit 10,
               Petitioner’s Exhibit 10, that you did miss some visits. Can you
               tell the Judge why those visits were missed?


               [Mother]: Due to they don’t have, there [sic] calendar was full
               so they didn’t have openings to fit me, fit my schedule, and so
               you know . . .


               [Defense]:       You say schedule, are you talking about your work
               schedule?


               [Mother]: My work schedule yes. So it was basically like I
               had to call off work or something to fit it. And Nichole was
               aware of that from the first meeting, that the lady was going to
               try to find spots, but we had to take whatever they had open at
               that time.


       (Id. at 37.)


[10]   If the trial court abused its discretion when it admitted the attendance logs, an

       error in the admission of evidence is harmless if it does not “affect the

       substantial rights of the parties.” Indiana Trial Rule 61. “The improper

       admission of evidence is harmless error when the judgment is supported by

       substantial independent evidence to satisfy the reviewing court that there is no

       substantial likelihood that the questioned evidence contributed to the

       judgment.” In re E.T., 808 N.E.2d at 645-6. DCS presented sufficient evidence

       Child was a CHINS because Mother did not have stable housing, refused drug



       Court of Appeals of Indiana | Memorandum Decision 49A02-1501-JC-43 | August 26, 2015   Page 6 of 7
       screens, and did not participate in services offered by DCS. Thus any possible

       error in the admission of the attendance logs was harmless.


                                                   Conclusion

[11]   DCS presented sufficient evidence Child was a CHINS and the admission of

       the attendance records from the Children’s Bureau was harmless error.

       Accordingly, we affirm.


[12]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1501-JC-43 | August 26, 2015   Page 7 of 7